 Case 20-12188         Doc 11   Filed 07/02/20 Entered 07/02/20 15:30:17             Desc Main
                                  Document     Page 1 of 1




                                             Certificate Number: 13983-ILN-DE-034625563
                                             Bankruptcy Case Number: 20-12188


                                                            13983-ILN-DE-034625563




              CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on July 2, 2020, at 3:28 o'clock PM CDT, Amy Brisal completed
a course on personal financial management given by internet by David M. Siegel
& Associates, a provider approved pursuant to 11 U.S.C. 111 to provide an
instructional course concerning personal financial management in the Northern
District of Illinois.




Date:   July 2, 2020                         By:      /s/David M Siegel


                                             Name: David M Siegel


                                             Title:   Owner
